Name: Commission Regulation (EC) NoÃ 1307/2008 of 19Ã December 2008 fixing the reference prices for certain fishery products for the 2009 fishing year
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 20.12.2008 EN Official Journal of the European Union L 344/37 COMMISSION REGULATION (EC) No 1307/2008 of 19 December 2008 fixing the reference prices for certain fishery products for the 2009 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 29(1) and (5) thereof, Whereas: (1) Regulation (EC) No 104/2000 provides that reference prices valid for the Community may be fixed each year, by product category, for products that are the subject of a tariff suspension under Article 28(1). The same holds for products which, by virtue of being either the subject of a binding tariff reduction under the WTO or some other preferential arrangements, must comply with a reference price. (2) Pursuant to Article 29(3)(a) of Regulation (EC) No 104/2000, the reference price for the products listed in Annex I, Parts A and B to that Regulation, is to be the same as the withdrawal price fixed in accordance with Article 20(1) of that Regulation. (3) The Community withdrawal prices for the products concerned are fixed for the 2009 fishing year by Commission Regulation (EC) No 1309/2008 (2). (4) Pursuant to Article 29(3)(d) of Regulation (EC) No 104/2000, the reference price for products other than those listed in Annexes I and II to that Regulation is to be established in particular on the basis of the weighted average of customs values recorded on the import markets or in the ports of import in the three years immediately preceding the date on which the reference price is fixed. (5) There is no need to fix reference prices for those products falling under the criteria laid down in Article 29(1) of Regulation (EC) No 104/2000 which are imported from third countries in insignificant volumes. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The reference prices for the 2009 fishing year of fishery products, as referred to in Article 29 of Regulation (EC) No 104/2000, are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 17, 21.1.2000, p. 22. (2) See page 42 of this Official Journal. ANNEX (1) 1. Reference prices for products referred to in Article 29(3)(a) of Council Regulation (EC) No 104/2000 Species Size (2) Reference price (EUR/tonne) Gutted with head (2) Whole fish (2) Additional Taric code Extra, A (2) Additional Taric code Extra, A (2) Herring of the species Clupea harengus ex 0302 40 00 1  F011 132 2  F012 202 3  F013 191 4a  F016 121 4b  F017 121 4c  F018 253 5  F015 225 6  F019 112 7a  F025 112 7b  F026 101 8  F027 84 Redfish (Sebastes spp.) ex 0302 69 31 and ex 0302 69 33 1  F067 972 2  F068 972 3  F069 816 Cod of the species Gadus morhua ex 0302 50 10 1 F073 1 192 F083 861 2 F074 1 192 F084 861 3 F075 1 125 F085 662 4 F076 894 F086 497 5 F077 629 F087 364 Boiled in water Fresh or refrigerated Additional Taric code Extra, A (2) Additional Taric code Extra, A (2) Deepwater prawns (Pandalus borealis) ex 0306 23 10 1 F317 5 035 F321 1 103 2 F318 1 766   2. Reference prices for fishery products referred to in Article 29(3)(d) of Council Regulation (EC) No 104/2000 Product Additional Taric code Presentation Reference price (EUR/tonne) 1. Redfish Whole: ex 0303 79 35 ex 0303 79 37 F411  with or without head 941 ex 0304 29 35 ex 0304 29 39 Fillets: F412  with bones (standard) 1 914 F413  without bones 2 137 F414  blocks in immediate packing weighing not more than 4 kg 2 239 2. Cod ex 0303 52 10, ex 0303 52 30, ex 0303 52 90, ex 0303 79 41 F416 Whole, with or without head 1 095 ex 0304 29 29 Fillets: F417  interleaved or in industrial blocks, with bones (standard) 2 501 F418  interleaved or in industrial blocks, without bones 2 717 F419  individual or fully interleaved fillets, with skin 2 550 F420  individual or fully interleaved fillets, without skin 2 943 F421  blocks in immediate packing weighing not more than 4 kg 2 903 ex 0304 99 33 F422 Pieces and other meat, except minced blocks 1 463 3. Coalfish ex 0304 29 31 Fillets: F424  interleaved or in industrial blocks, with bones (standard) 1 518 F425  interleaved or in industrial blocks, without bones 1 722 F426  individual or fully interleaved fillets, with skin 1 476 F427  individual or fully interleaved fillets, without skin 1 646 F428  blocks in immediate packing weighing not more than 4 kg 1 786 ex 0304 99 41 F429 Pieces and other meat, except minced blocks 986 4. Haddock ex 0304 29 33 Fillets: F431  interleaved or in industrial blocks, with bones (standard) 2 264 F432  interleaved or in industrial blocks, without bones 2 606 F433  individual or fully interleaved fillets, with skin 2 537 F434  individual or fully interleaved fillets, without skin 2 710 F435  blocks in immediate packing weighing not more than 4 kg 2 960 5. Alaska pollack Fillets: ex 0304 29 85 F441  interleaved or in industrial blocks, with bones (standard) 1 147 F442  interleaved or in industrial blocks, without bones 1 324 6. Herring Herring flaps ex 0304 19 97 ex 0304 99 23 F450  exceeding 80 g. a piece 510 F450  exceeding 80 g. a piece 464 (1) The additional code to be mentioned for all categories other than those explicitly referred to in points 1 and 2 of the Annex is F499: Other. (2) The freshness, size and presentation categories are those laid down under Article 2 of Regulation (EC) No 104/2000.